Title: John Quincy Adams to Abigail Adams Smith, 20 November 1794
From: Adams, John Quincy
To: Smith, Abigail Adams


          
            My dear Sister.
            Amsterdam November 20. 1794.
          
          About a month after I last took my leave of you in New York, I sailed from Boston, and after a passage of twenty eight days landed at Deal in England. We spent a fortnight in London, where we saw several of your friends who enquired particularly after you: and have now been about three weeks in this Country, principally at the Hague.
          It is at a very critical and dangerous period for this Country, that we have arrived. The french armies are advancing rapidly into the Heart of the Country. The nation internally is divided into parties extremely inveterate against each other. Their troops are dispirited; their allies troublesome, their fortresses incapable of defence, and their present apparent resources, almost reduced to nothing.
          But the appearance of the Country is remarkably quiet; and except as a topic of conversation, which frequently occurs, you would

scarcely imagine the United Netherlands to be in a State of War. Even the dread of conquest is very much abated by the treatment experienced in the towns already taken; and the people in general here appear to be rather indifferent as to the event of the War, provided they can save their money. There is little apprehension of personal danger to any body, particularly at the Hague; there will be certainly none for us.
          Please to remember my best regards to the Coll: and my respects to Mrs: Smith, and her family. Love to your children, and tell William and John they must not forget me. Our Brother Thomas is well and writes you by this opportunity. His company has been the greatest alleviation to the tediousness both of the voyage, and of my residence here.
          I am anxiously desirous to hear from my friends in America, among whom there is none whose welfare, more than your’s is at the heart of your ever affectionate brother
          
            John Q. Adams.
          
        